I do not think that the municipality can lawfully obligate itself to levy taxes upon lands beyond its boundaries, unless authority so to do is conferred by statute, or by the judgment of a competent court rendered at the suit of the holders of bonds which, when issued, or when the lands were detached by legislative Act, could have compelled the taxation of said lands for the payment of such bonds. See Columbia County v. King,13 Fla. 451; Young, et al., v. Dixie County, 89 Fla. 510,105 So. 105; 43 C.J. 149. The 1931 Refunding Act, Sec. 22, provides for taxing all the taxable property "in the unit."
BUFORD, J., concurs.